DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 2/3/21.
Claims 1, 3, 6-15, 17, 20-31, 33, and 35-38 are pending.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 7, 10-13, 15, 17, 21, 24-27, 29-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng, Pub. No. US 2017/0295579, (“Sheng”) in view of Novian et al., Pub. No. US 2016/0295624, (“Novian”).
Independent Claims
Regarding independent claim 1, Sheng teaches the claimed limitations “A method for wireless communication by a first wireless device (Fig. 2, wireless terminal WT1C), comprising: 
determining, based at least in part on a location of the first wireless device with respect to a geographical zone (paragraph no. [0109], “allocation criteria may include geographical area mapping … the set is subdivided or partitioned into geographical regions”) and a type of traffic (paragraph no. [0109], “Another example allocation factor or criteria may be service type … emergency … non-emergency”; see also, paragraph no. [0219], “using, for V2X communication, a radio resource selected according to a combination of the plural criteria” which clearly discloses that any combination of the plural criteria may be used in selecting a radio resource (e.g., geographical region and service type/emergency-non-emergency)) associated with the first wireless device, whether to use a first set of resources for communications between the first wireless device and at least one second wireless device (see Fig. 6C for radio resources and in Fig. 2, any one of wireless terminals WTOC1 – WTOC3 and base station node reads on the limitation “at least one second wireless device”); wherein:
the first set of resources is different than a second set of resources associated with a different second type of traffic having a lower priority than the first type of traffic (the “different second type of traffic” reads on a non-emergency call which has a lower priority than an emergency call (see paragraph no. 0109) – note that emergency/non-emergency is one example of priority; see also, paragraph no. 0133 which discloses that other priorities may also be an allocation factor in selecting a radio resource; the “second set of resources” reads on any one of the radio resource pools shown in Fig. 6C not used as the “first set of resources”); and 
the determination is to use the first set of resources when (see Fig. 6C and paragraph nos. 0109, 0133 which together teach that when the wireless terminal WT1C is within a geographical region, any one of the radio resource pools may be used for communication, e.g., radio resource pool P1); and 
the determination is to use the second set of resources when (i) the type of traffic is the second type of traffic (see Fig. 6C and paragraph no. 0109 which together teach that for a non-emergency call or “second type of traffic,” any one of the radio resource (j-1)) or (ii) the location of the first wireless device is not within the geographical zone; and 
communicating with the at least one second wireless device (Fig. 2, any one of wireless terminals WTOC1 – WTOC3 and base station node) on the first set of resources or the second set of resources, in accordance with the determination, wherein the communications involve the type of traffic” (Fig. 2; see also paragraph no. [0078]; when the type of traffic is, e.g. an emergency call, the communications “involve the type of traffic” since wireless device WT1C is communicating with at least the base station node) as recited with the exception of the striked-through limitations.
Sheng does not teach explicitly the limitation “the type of traffic is the first type of traffic” in combination with the “location” limitation in determining to use the first set of resources as recited in claim 1.  However, Sheng does teach using priority as another allocation factor to use in selecting a radio resource for communication by the wireless device.  For example, see paragraph no. [0133], which discloses priority afforded to a wireless terminal or to a particular service and priority based on emergency and non-emergency triggering events in which an emergency call would correspond to a “first type of traffic” and a non-emergency call or normal call would correspond to a lower priority “second type of traffic.”
Novian teaches in paragraph no. 0176 that high priority or emergency traffic (i.e., “first type of traffic”) can be scheduled in the same subframe (i.e., “first set of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Sheng by incorporating the teachings of Novian to improve the selection of radio resources by a UE by using various resource selection criteria such as priority of traffic and location of a UE, as suggested by paragraph no. 0047 of Novian and/or paragraph nos. 0109, 0219 of Sheng.  Sheng in particular suggests this modification in paragraph no. 0219 since it discloses therein that a radio resource is selected “according to a combination of plural criteria” in which the plural criteria includes priority of traffic and geographical location of a UE.
Regarding independent claims 15, 29, and 30, these independent claims are corresponding apparatus, means for, and computer-readable medium claims, respectively, of the method claim 1 and recite similar subject matter.  As such, the 
Regarding further independent claim 15, see Fig. 2 for a “processor” (processor 30).  See also Fig. 19 which shows the structure of a general wireless device.
Regarding further independent claim 29, see Fig. 2 for a “processor” (processor 30).  See also Fig. 19 which shows the structure (e.g., processor) of a general wireless device.  This structure corresponds to the structure disclosed in applicant’s specification for performing the functions recited in claim 29.
Regarding further independent claim 30, see Fig. 4, memory 40 for a “computer-readable medium.”
Dependent Claims
Regarding claims 3, 17, 31, and 33, Sheng further teaches “wherein: the first wireless device and the at least one second wireless device are vehicle-to- everything (V2X) devices; the first type of traffic is a first type of V2X traffic; and the second type of traffic is a second type of V2X traffic” (see Fig. 2 and paragraph no. [0109] – different V2X service types such as V2V, V2I, etc. are disclosed) as recited in each claim. 
Regarding claims 7 and 21, Sheng further teaches “wherein the determination is to use the second set of resources when1C is within a geographical region, any one of the radio resource pools may be used for communication, e.g., radio resource pool P(j-1)) except for the striked-through limitations as recited in claim 7 and similarly recited in claim 21.
Sheng does not teach explicitly the limitation “the type of traffic is the second type of traffic” in combination with the “location” limitation in determining to use the second set of resources as recited in claims 7 and 21.  However, Sheng does teach using priority as another allocation factor to use in selecting a radio resource for communication by the wireless device.  For example, see paragraph no. [0133], which discloses priority afforded to a wireless terminal or to a particular service and priority based on emergency and non-emergency triggering events in which an emergency call would correspond to a “first type of traffic” and a non-emergency call or normal call would correspond to a lower priority “second type of traffic.”
Novian teaches in paragraph no. 0176 that high priority or emergency traffic (i.e., “first type of traffic”) can be scheduled in the same subframe (i.e., “first set of resources”) while regular traffic (i.e., “second type of traffic”) can be scheduled in future subframes (i.e., “second set of resources”).  Novian further teaches in paragraph nos. 0047 and 0102 that a UE, engaging in V2X communication with another UE, can use various resource selection criteria to select a radio resource for transmission.  The various resource selection criteria includes geographical location, priority, etc. and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Sheng and Novian by incorporating the additional teachings of Novian to improve the selection of radio resources by a UE by using various resource selection criteria such as priority of traffic and location of a UE, as suggested by paragraph no. 0047 of Novian and/or paragraph nos. 0109, 0219 of Sheng.  Sheng in particular suggests this modification in paragraph no. 0219 since it discloses therein that a radio resource is selected “according to a combination of plural criteria” in which the plural criteria includes priority of traffic and geographical location of a UE.
Regarding claims 10 and 24, Sheng further teaches “wherein the first set of resources further comprises a third set of resources associated with a first direction and a fourth set of resources associated with a second direction different from the first direction, the method further comprising determining whether to use the third set of resources or the fourth set of resources further based on a direction of the first wireless device” (see Fig. 3A and paragraph nos. [0087]+ which describe “Direction-Dependent Radio Resource Allocation”) as recited in each claim.  
Regarding claims 11 and 25, Sheng further teaches “wherein: the determination is to use the third set of resources when the type of traffic is the first type of traffic, the first wireless device is oriented in the first direction, and the location of the first wireless device is within the geographical zone; or the determination is to use the fourth set of resources when the type of traffic is the first type of traffic, the first wireless device is oriented in the second direction, and the location of the first wireless device is within the geographical zone” (see paragraph nos. [0087] and [0109]) as recited in each claim.
Regarding claims 12 and 26, Sheng further teaches “wherein at least one of the first set of resources, the second set of resources, or a geographical zone is determined based on signaling from a base station”(see paragraph no. [0083]) as recited in each claim. 
Regarding claims 13 and 27, Sheng further teaches “wherein at least one of the first set of resources, the second set of resources, or a geographical zone is pre-configured for the first wireless device” (paragraph no. [0083]) as recited in each claim.
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Novian as applied to claims 1 and 15, above, and further in view of Gupta et al., Pub. No. US 2017/0311351, (“Gupta”).
Regarding claims 6 and 20, Sheng teaches the limitations of claims 5 and 19, respectively but fails to teach the limitations of claims 6 and 20.
1 128 may determine that the discovery resource is unavailable for communication (e.g., because it is being utilized by another UE) and thereafter refrain from using that discovery resource”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Sheng and Novian by incorporating the teachings of Gupta to resolve an otherwise-likely collision deadlock scenario, as suggested by Gupta in paragraph no. [0086].
Claims 8, 22, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Novian as applied to claims 1, 15, 29, 30 above, and further in view of Vura et al., Pub. No. US 2019/0104512, (“Vura”), newly cited.
Regarding claims 8 and 22, Sheng and Novian do not teach but Vura teaches “wherein the determination is further based on whether a third wireless device within the geographical zone is using the first set of resources” (see paragraph no. 0067 which teaches that a UE can identify contention in its current zone and selects a resource from a zone with lower contention, i.e., a UE determines that another UE or “third wireless device” within its current zone is using a resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Sheng and Novian by incorporating the teachings of Vura to resolve contention/conflict of resources between UEs in the same 
Regarding claims 35 and 37, Sheng and Novian do no teach but Vura teaches “wherein the means for determining comprises means for determining to use the first set of resources when the apparatus does not detect that a second wireless device within the geographical zone is using the first set of resources” (see paragraph no. 0067 which teaches that a UE can identify contention in its current zone and selects a resource from a zone with lower contention, i.e., a UE determines that another UE within its current zone is not using a resource when no contention is identified and therefore, implicitly teaches that the UE then uses the available resource within its current zone) as recited in claim 35 and similarly recited in claim 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Sheng and Novian by incorporating the teachings of Vura to resolve contention/conflict of resources between UEs in the same geographical zone, as suggested by Vura in paragraph no. 0067, and/or to increase or reduce the coverage of a zone at a specific location based on the UE density in real-time, as suggested by Vura in paragraph no. 0073.

Claims 14, 28, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Novian as applied to claims 1, 15, 29, 30 above, and further in view of Yang et al., Pub. No. US 2019/0364449, (“Yang”).
Regarding claims 14, 28, 36, and 38, Sheng teaches the limitations of claims 1 and 15, respectively but fails to teach the limitations of claims 14, 28, 36, and 38.
Yang teaches these limitations, see paragraph no. [0075], “position information (e.g., a starting position of a time domain resource …) … negotiation between a base station and a UE, or negotiation between UEs.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Sheng and Novian by incorporating the teachings of Yang to take into account the capabilities of the other UEs when establishing communication links with the other UEs.  Furthermore, “negotiation” is one of many known ways of signaling resources among wireless devices as evidenced by paragraph no. [0075] in Yang and such a modification would merely constitute an alternative means of signaling without yielding any unexpected results.
Allowable Subject Matter
Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Sheng is the closest prior art of record.  While it teaches using, by a UE, a plural combination of criteria such as priority and location of the UE to select a radio resource among multiple radio resource pools, it does not teach or suggest the above-identified claim limitations of claims 9 and 23.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 29, and 30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
To the extent that the arguments do apply, applicant’s attention is drawn to the rejection above which provides in detail the rationale behind the reliance upon Sheng for some of the newly added claim limitations in each independent claim.
For example, applicant argues, re claim 1, that Sheng does not teach or suggest a first wireless device determining "to use the first set of resources when (i) the type of traffic is the second type of traffic and (ii) the location of the first wireless device is 
As delineated in the detailed rejection above, Sheng clearly teaches determining "to use the second set of resources when (i) the type of traffic is the second type of traffic” since this limitation is recited in the alternative by using the “or” limitation.  Sheng clearly teaches using any one of the radio resource pools when the type of traffic is a non-emergency call which has a lower priority than an emergency call (see paragraph no. 0109); note that emergency/non-emergency is one merely one example of priority, see also, paragraph no. 0133 which discloses that other priorities may also be used as an allocation factor in selecting a radio resource.  See also paragraph no. 0110 which discloses that other selection criteria may be used to select a radio resource as shown in Fig. 6C.
Furthermore, Sheng clearly teaches determining to “use the first set of resources when … (ii) the location of the first wireless device is within the geographical zone” as evidenced by Fig. 6C and paragraph nos. 0109 and 0110 and as delineated above.  And Novian is relied upon to remedy the deficiencies of Sheng as set forth in the detailed rejection above.  Therefore, applicant’s arguments regarding Sheng are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Figs. 2-4 and their respective written descriptions of Vamanan et al., Pub. No. US 2020/0267558 (“Vamanan”), which disclose that different resources are selected by a user equipment based on a geographical zone of the user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/W.C.K/
Examiner, AU 2414
                                                                                                                                                                                                   /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414